Title: To James Madison from Israel Smith, 14 November 1807
From: Smith, Israel
To: Madison, James



Sir,
Rutland Novr. the 14th 1807

In compliance with the request of the Legislature, I have the honor to inclose to you, to be presented the President an Address of both houses of the Legislature to him on the affair of the Chesapeak.
The President will recognize in this communication the displeasure which is felt by the representatives of the freemen of Vermont at, the unjustifiable attack of the Captain of the Leopard on the fregate Chesapeake.  He will also notice the sincer and ardent attachment of the members of the Legislature to the Administration of the federal Government and the measures which they have persued and their unshaken confidence and entire devotion to such measures as may hereafter be thought proper to persue for the redress of so flagrant an Insult offered to our national honor and Independence.  I am with sentiments of the highest respect and Esteem yours,

Israel Smith

